DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2000 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 – 3 and 5 are drawn to a method for treating, preventing or suppressing cancer or cancer metastasis, wherein the method comprises administering a plant fermentation extract.
These claims are considered genus claims that encompass a wide array of compounds, molecules and extracts.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of	 extracts.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all compounds, extracts or molecules that might result from extracting any plant extract or any extract of a fermented plant.  The instant disclosure fails to identify a single extract of a single plant or a plant ferment.  Rather, the specification states that any plant material may be used (0016), any method of extraction may be applied (0017) and that the fermentation of any plant material is also unlimited and not specified (0019).  While the specification alludes to a product (0020), it is noted that the product is neither named nor described by any identifier other than by a company that produces the product (0020, 0036).  Moreover, the possible variations of compounds or active extracts are limitless with potentially millions of types of compounds or molecules let alone any extract thereof.  
The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of extracts to reflect this variance in the genus since the specification does not provide any examples of such a genus of plant fermentation extracts.  Accordingly, the specification fails to provide adequate written description for the genus of 	“plant fermentation extract” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these extracts, the specification does not describe the claimed plant fermentation extract in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these extracts at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 3 and 5 are drawn to a method for treating and preventing cancer and cancer metastasis however are rendered vague and indefinite for reciting “plant fermentation extract” as the phrase has not been adequately defined by the claim language or specification.  It is unclear if the active being administered is a fermented plant material, and extract thereof, a yeast, or any combination thereof.  Moreover, it is unclear what plant material or extract is required to meet the limitation of the claim as well as what is included and excluded from the scope thereof.
In claim 2, it is unclear if the yeast is intended to be part of the composition being administered, or if the yeast is simply recited as a product by process type limitation for how the plant fermentation extract is obtained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (WO 2005/032568, cited on IDS 12.23.2020, FPD #1, translation provided).
Regarding claims 1 – 3 and 5, Suzuki teaches a method for treating and preventing cancer and cancer metastasis (p.18), the method comprising administering a soybean material fermented with Saccharomyces cerevisiae (p.9,11-12).  
Although the reference does not specifically identify the yeast is viable at pH 1, it is noted that the limitation appears to be a produce by process type limitation of the plant fermentation extract.  Moreover, a particular yeast strain does not appear to be required by the claims, but is rather recited as a yeast that ferments the plant material to produce a resulting plant extract.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
The reference anticipates the claimed subject matter.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Hidvegi et al. (US 6355474, cited on IDS filed 12.23.2020, USPD #1).
Regarding claims 1 – 3 and 5, Hidvegi teaches a method for treating and preventing cancer and cancer metastasis, the method comprising administering a wheat germ material fermented with Saccharomyces cerevisiae (abstract, col.2-3, ex.1, 4).  
Although the reference does not specifically identify the yeast is viable at pH 1, it is noted that the limitation appears to be a produce by process type limitation of the plant fermentation extract.  Moreover, a particular yeast strain does not appear to be required by the claims, but is rather recited as a yeast that ferments the plant material to produce a resulting plant extract.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
The reference anticipates the claimed subject matter.

Claims 1 – 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Lu et al. (2007).
Regarding claims 1 – 2, Lu teaches methods for treating and preventing cancer (abstract, introduction), the method comprising administering a vegetable and fruit (plant) yeast fermented material (introduction, p.444).  
Although the reference does not specifically identify the yeast is viable at pH 1, it is noted that the limitation appears to be a produce by process type limitation of the plant fermentation extract.  Moreover, a particular yeast strain does not appear to be required by the claims, but is rather recited as a yeast that ferments the plant material to produce a resulting plant extract.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2007) in view of Suzuki et al. (WO 2005/032568, cited on IDS 12.23.2020, FPD #1, translation provided) OR Hidvegi et al. (US 6355474, cited on IDS filed 12.23.2020, USPD #1).
Regarding claims 1 – 2, Lu teaches methods for treating and preventing cancer (abstract, introduction), the method comprising administering a vegetable and fruit (plant) yeast fermented material (introduction, p.444).  Although the reference does not specifically identify the yeast is viable at pH 1, it is noted that the limitation appears to be a produce by process type limitation of the plant fermentation extract.  Moreover, a particular yeast strain does not appear to be required by the claims, but is rather recited as a yeast that ferments the plant material to produce a resulting plant extract.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 3 and 5, Lu does not teach the methods wherein the yeast are S. cerevisiae.  However, Suzuki teaches a method for treating and preventing cancer (p.18) by administering a soybean material fermented with Saccharomyces cerevisiae (p.9,11-12) while Hidvegi teaches a method for treating and preventing cancer by administering a wheat germ material fermented with Saccharomyces cerevisiae (abstract, col.2-3, ex.1, 4).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use S. cerevisiae in the methods of Lu since it was a commonly used yeast to fermented plant materials for therapeutic use, as evidenced by the cited references.  Moreover, one of ordinary skill in the art would have been motivated by routine practice to ferment the plants of Lu with S. cerevisiae with a reasonable expectation for successfully obtaining the vegetable and fruit yeast fermented material with the anti-cancer activities of Lu.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699